PER CURIAM.
As Lashay Smith argues and the State concedes, the trial court's amended order of revocation of Smith's probation still deviates from the court's oral pronouncement at the revocation hearing concerning the conditions of probation that it found Smith to have violated. Accordingly, although we affirm the revocation of Smith's probation, we remand for the entry of a second amended order of revocation that fully conforms to the trial court's oral pronouncement at the revocation hearing.
Affirmed; remanded with directions.
SILBERMAN, BLACK, and ROTHSTEIN-YOUAKIM, JJ., Concur.